Citation Nr: 0807355	
Decision Date: 03/04/08    Archive Date: 03/12/08

DOCKET NO.  05-39 627	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.	Whether new and material evidence was received to reopen 
a claim of entitlement to service connection for an eye 
disorder.

2.	Whether new and material evidence was received to reopen 
a claim of entitlement to service connection for a left 
leg disorder.

3.	Entitlement to service connection for a right leg 
disorder.

4.	Entitlement to an initial compensable evaluation for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs




ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The veteran had active military service from July 1975 to 
July 1982.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania.

The veteran was scheduled for a hearing at the RO before a 
Veterans Law Judge in March 2007 but, in a January 2007 
signed statement, said he was unable to attend as he lived in 
Germany and did not request that the hearing be rescheduled.  
As such, the Board believes all due process requirements were 
met with regard to his hearing request.  

Also, in his January 2007 written statement, the veteran said 
that he wanted to be represented (apparently at the hearing), 
that he applied for a representative in 2005, and that he was 
always in contact with a representative from the Federal 
Benefits Unit of the American Consulate in Frankfurt.  
However, the Board notes that, in his July 2005 signed power 
of attorney (VA Form 21-22), the veteran appointed the 
California Department of Veterans Affairs as his accredited 
representative.  

As well, the Board notes that, in an unappealed May 1983 
determination, the RO, in pertinent part, disallowed the 
veteran's claims for service connection for a torn ligament 
of the left leg and an eye disorder.  The RO advised the 
veteran of the decision but he did not appeal the RO's 
decision.  That determination is final, and may not be 
reopened without evidence deemed to be new and material.  The 
current appeal comes before the Board from the RO rating 
decision of April 2005 which, in pertinent part, denied the 
veteran's claims for service connection for left leg and eye 
disorders.

The Board points out in this regard, however, that it appears 
that in the April 2005 rating decision, the RO, in pertinent 
part, essentially reopened the previously denied claims, and 
then denied them on the merits.  However, before the Board 
may reopen a previously denied claim, it must conduct an 
independent review of the evidence to determine whether new 
and material evidence has been submitted sufficient to reopen 
a prior final decision.  See Barnett v. Brown, 8 Vet. App. 1 
(1995), aff'd, 83 F.3d 1380 (Fed. Cir. 1996).  Furthermore, 
if the Board finds that new and material evidence has not 
been submitted, it is unlawful for the Board to reopen the 
claim.  See McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).

Consequently, the first issue that must be addressed by the 
Board is whether the previously denied claims ought to be 
reopened.  38 U.S.C.A. § 5108 (West 2002).

The issues of whether new and material evidence was received 
to reopen the veteran's claims for service connection for 
left leg and eye disorders and entitlement to an initial 
compensable rating for bilateral hearing loss are addressed 
in the REMAND portion of the decision below and are REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDING OF FACT

The objective and probative medical evidence of record 
preponderates against a finding that the veteran has a 
diagnosed right leg disorder related to his period of active 
military service.


CONCLUSION OF LAW

A right leg disorder was not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1131, 5103-5103A, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 
3.303 (2007).

REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran maintains that he has a painful right knee that 
he attributes to military training.

I.	Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. § 
5103(a) (West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) 
(2007); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide; and (4) 
must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

In Pelegrini, the United States Court of Appeals for Veterans 
Claims (hereinafter referred to as "the Court") held, in 
part, that a VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  The Court acknowledged in Pelegrini 
that where the § 5103(a) notice was not mandated at the time 
of the initial AOJ decision, the AOJ did not err in not 
providing such notice.  Rather, the appellant has the right 
to content complying notice and proper subsequent VA process.  
Pelegrini, supra, at 120.

The VA General Counsel has issued a precedent opinion 
interpreting the Court's decision in Pelegrini.  In essence, 
and as pertinent herein, the General Counsel endorsed the 
notice requirements noted above, and held that, to comply 
with VCAA requirements, the Board must ensure that complying 
notice is provided unless the Board makes findings regarding 
the completeness of the record or as to other facts that 
would permit [a conclusion] that the notice error was 
harmless, including an enumeration of all evidence now 
missing from the record that must be a part of the record for 
the claimant to prevail on the claim.  See VAOPGCPREC 7-2004 
(July 16, 2004). 

Considering the decision of the Court in Pelegrini and the 
opinion of the General Counsel, the Board finds that the 
requirements of the VCAA have been satisfied in this matter, 
as discussed below.  

Also, during the pendency of this appeal, on March 3, 2006, 
the Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd 
sub nom Hartman v. Nicholson, 483 F.3d 1311 (Fed Cir. 2007), 
that held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) applied to all five 
elements of a service connection claim.  Id.  In a January 
2007 letter, the RO provided the veteran with notice 
consistent with the Court's holding in Dingess/Hartman.  
Further, as the appellant's claim for service connection for 
a right leg disorder is being denied, as set forth below, 
there can be no possibility of prejudice to him.  As set 
forth herein, no additional notice or development is 
indicated in the appellant's claim. 

In a March 2004 letter, issued prior to the April 2005 rating 
decision, the RO informed the appellant of its duty to assist 
him in substantiating him claims under the VCAA and the 
effect of this duty upon him claim.  We therefore conclude 
that appropriate notice has been given in this case.  

The appellant responded to the RO's communications with 
additional evidence and argument, thus curing (or rendering 
harmless) any previous omissions. 

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
appellant relative to his claim has been obtained and 
associated with the claims file, and that he has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  Thus, for these reasons, any 
failure in the timing or language of VCAA notice by the RO 
constituted harmless error.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

II.	Factual Background and Legal Analysis

Service connection may be granted for disability resulting 
from disease or injury that was incurred in, or aggravated 
by, active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 
3.303.  Service connection may also be granted for a disease 
first diagnosed after discharge when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  See Degmetich v. 
Brown, 104 F. 3d 1328 (1997); see also, Gilpin v. West, 155 
F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992).

Service medical records reflect that the veteran was treated 
for complaints associated with his left knee.  A July 1982 
emergency room record reflects the veteran's complaint of a 
left knee injury in motor vehicle accident.  It was difficult 
to examine his left knee due to pain.  A July 1982 orthopedic 
consultation report reflects a history of a left knee injury 
with complaints of left knee pain.  The clinical impression 
was partial tear of the medial collateral ligament (MCL) of 
the left knee.  

A November 1982 orthopedic clinic consultation report 
indicates that the veteran was four months status/post his 
MCL strain, now with improved range of motion and some mild 
discomfort with weight bearing and full knee bends.  On 
examination, there was right (left?) knee effusion and mild 
MCL laxity, bilaterally, with no Drawer sign and negative 
McMurray's and Lachman's signs.  X-ray was within normal 
limits.  Mild chondromalacia of the patella with point 
tenderness at the MCL was noted.  The assessment was stable 
right (left?) knee and mild tenderness at the MCL.  (It 
appears from the clinical history on the form that the left 
knee was to be examined.  Thus, it appears that the "right" 
sided findings are in error.)

On his November 1982 report of medical history, the veteran 
checked yes to having swollen or painful joints, and the 
examiner noted left knee pain and treatment for the MCL tear.  
When examined that day, the veteran's lower extremities were 
reported as normal.  It was noted that he was in a motor 
vehicle accident in July 1982 and injured his left knee.  
Diagnoses included a resolving MCL tear of the left knee.

Post service, private medical records, dated from 1998 to 
2004, do not reflect complaints or diagnosis of, or treatment 
for, a right knee or leg disorder.  According to information 
received from the veteran's health insurer, for the period 
from 1984 to 1997, the veteran was treated for a right knee 
contusion in September 1993.  
The records are not otherwise referable to complaints or 
diagnosis of, or treatment for, a right leg disorder.

The veteran has contended that service connection should be 
granted for a right leg (knee) disorder.  While the record 
demonstrates that he was treated for a tear of the MCL of his 
left knee in service, there is no evidence to show that he 
was treated for a right knee disorder in service (as noted, 
the November 1982 service record appears to erroneously 
attribute the MCL injury to the right knee).  Nor has the 
veteran has submitted evidence to show that he currently has 
a diagnosed right leg (knee) disorder related to service.  
Although in his written statements in support of his claim, 
the veteran reported having knee pain that he attributed to 
service, no medical opinion or other medical evidence showing 
that the veteran currently has a right leg (knee) disorder 
has been presented.  Rabideau v. Derwiniski, 2 Vet. App. at 
143.

In addition, the veteran does not meet the burden of 
presenting evidence as to medical cause and effect, or a 
diagnosis, merely by presenting his own statements, because 
as a layperson he is not competent to offer medical opinions.  
The veteran can attest to factual matters of which he had 
first-hand knowledge, e.g., experiencing pain in service, 
reporting to sick call, being placed on limited duty, and 
undergoing physical therapy.  See Washington v. Nicholson, 19 
Vet. App. 362, 368 (2005).  However, the veteran as a lay 
person has not been shown to be capable of making medical 
conclusions, thus his statements regarding causation are not 
competent.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992); see also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge"), aff'd sub nom. Routen 
v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. 
Ct. 404 (1998).  There is no evidence showing, and the 
veteran does not assert, that he has had sufficient medical 
training to provide competent medical evidence as to the 
etiology of his claimed right leg disorder.

The Board finds a lack of competent medical evidence to 
warrant a favorable decision.  The Board is not permitted to 
engage in speculation as to medical causation issues, but 
"must provide a medical basis other than its own 
unsubstantiated conclusions to support its ultimate 
decision."  Smith v. Brown, 8 Vet. App. 546, 553 (1996).  
Here, the appellant has failed to submit competent medical 
evidence to provide a nexus between any in-service injury or 
disease and the conditions that caused and contributed to his 
currently claimed right leg disorder.  The preponderance of 
the evidence is therefore against the appellant's claim of 
entitlement to service connection for a right leg disorder.

We have considered the doctrine of reasonable doubt.  Under 
that doctrine, when there is an approximate balance between 
evidence for and against a claim, the evidence is in 
equipoise, there is said to be a reasonable doubt, and the 
benefit of such doubt is given to the claimant.  38 U.S.C.A. 
§ 5107(b); see Schoolman v. West, 12 Vet. App. 307, 310-11 
(1999); 38 C.F.R. § 3.102.  However, when the evidence for 
and against a claim is not in equipoise, then there is a 
preponderance of evidence either for or against the claim, 
there is no reasonable doubt, and the doctrine is 
inapplicable.  Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993).  
Based upon the evidence of record, service connection for a 
right leg disorder is not warranted.


ORDER

Service connection for a right leg disorder is denied.


REMAND

First, the record reflects that, in December 1982, the RO 
received the veteran's claim for service connection for a 
torn ligament of the left leg and an eye disorder.  He was 
scheduled for VA examination in conjunction with his claims 
but, in February 1983, a VA hospital advised the RO that the 
veteran failed to report for the scheduled examinations 
because he was out of the country and would contact VA when 
he returned.  In a May 1983 letter, the RO advised the 
veteran that it disallowed his claim for disability benefits 
and notified him of the decision.  The veteran did not appeal 
that determination.  Accordingly, new and material evidence 
is required to reopen the claim.  38 U.S.C.A. §§ 5108, 7104, 
7105 (West 2002); 38 C.F.R. §§ 3.105(a), 20.1100, 20.1103 
(2007). 

As noted, VCAA notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim that include: 1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  See 
Dingess, supra.

VCAA notice in a new and material evidence claim (1) must 
notify a claimant of the evidence and information that is 
necessary to reopen the claim and (2) must notify the 
claimant of the evidence and information that is necessary to 
establish entitlement to the underlying benefit sought by the 
claimant.

The Board notes that, in a March 2004 letter, the RO advised 
the veteran of its heightened duty to assist him and the VCAA 
requirements, but did not address VA's duties, with regard to 
the need for new and material evidence for reopening claims.

Furthermore, the Court addressed VCAA requirements in the 
context of a claim to reopen.  See Kent v. Nicholson, 20 Vet. 
App. 1 (2006).  In Kent, the Court held that VA must look at 
the bases for the denial in the prior decision and respond 
with a notice letter that describes what evidence would be 
necessary to substantiate that element, or elements required 
to establish service connection that were found insufficient 
in the previous denial.  Id.  Therefore, the question of what 
constitutes material evidence to reopen a claim for service 
connection depends on the basis on which the prior claim was 
denied. Failure to provide this notice is generally 
prejudicial.  Id.  See also Sanders v. Nicholson, 487 F. 3d. 
881 (Fed. Cir. 2007) and Simmons v. Nicholson, 487 F.3d. 892 
(Fed. Cir. 2007) (to the effect that an error by VA in 
providing notice of information and evidence necessary to 
substantiate a claim under 38 U.S.C.A. § 5103(a) is 
presumptively prejudicial and the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
appellant).

In order to ensure that VA has satisfied the notification 
requirements of the VCAA as interpreted in Dingess and Kent, 
another notification letter should be sent to the veteran.

Second, the veteran also seeks an initial compensable 
evaluation for his service-connected bilateral hearing loss.  
The record reflects that VA afforded him an audiometric 
examination in October 2004.  In his November 2005 
substantive appeal, the veteran said that his hearing was 
"getting worse" and that his latest physician checkup on 
November 22, 2005 would prove his statement.  However, an 
ophthalmology examination report dated November 22, 2005, in 
the claims file, is not in any way referable to audiology 
findings.  It is unclear if the veteran also underwent an 
audiology examination that day.

Nevertheless, in the interest of due process and fairness, 
the Board believes the veteran should be afforded a new VA 
examination to determine the current severity of his service-
connected bilateral hearing loss.

As well, the Board also finds that the veteran has not been 
provided complete notice with respect to the VCAA.  See 
Vazquez-Flores v. Peake, 21 Vet. App. 505 (2008):

Accordingly, the case is REMANDED for the following action:

1.	The RO/AMC should send the 
veteran (and his representative) 
a letter providing notification 
required by the VCAA and Kent 
regarding reopening the claims 
for service connection for left 
leg and eye disorders.  The 
letter should provide notice as 
to the type of evidence necessary 
to substantiate the claims, 
including information pertaining 
to service connection and new and 
material evidence, what evidence 
the veteran is responsible for 
obtaining, what evidence VA will 
undertake to obtain, and should 
notify the veteran to provide all 
relevant evidence in his 
possession.  Specifically, the 
letter should indicate that the 
veteran needs to submit new and 
material evidence to reopen the 
previously denied claims for 
service connection for left leg 
and eye disorders and it should 
clearly set forth (i) the basis 
of the prior denial of his claim, 
e.g., no current disability, (ii) 
that new and material evidence is 
needed; and (iii) what evidence 
would be necessary to 
substantiate that element or 
elements required to establish 
service connection that were 
found insufficient in the 
previous denial, e.g., evidence 
of current left leg and eye 
disorders (related to military 
service), consistent with the 
Court's holding in Kent v. 
Nicholson, supra. 

2.	As to his claim for an initial 
compensable rating for bilateral 
hearing loss, the appellant 
should be provided the notice 
required under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 
3.159(b), to include the notice 
specified by the Court in 
Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), and 
Vazquez-Flores v. Peake, 1 Vet. 
App. 505 (2008), to include 
notice that he should submit all 
pertinent evidence in his 
possession.  The veteran should 
specifically be advised that, if 
the diagnostic code under which 
he is rated contains criteria 
necessary for entitlement to a 
higher disability rating that 
would not be satisfied by his 
demonstrating a noticeable 
worsening or increase in severity 
of the disability and the effect 
of that worsening has on his 
employment and daily life (such 
as a specific measurement or test 
result), the Secretary must 
provide at least general notice 
of that requirement to the 
claimant.

3.	The veteran should be asked to 
identify any private treatment 
records regarding his service-
connected his hearing disability, 
for the period from October 2004 
to the present, to include an 
audiology examination performed 
on November 22, 2005.  The RO/AMC 
should make every effort to 
obtain these treatment records.  
If any records are unavailable, a 
note to that effect should be 
placed in the file, and the 
veteran and his representative so 
advised in writing.

4.	Then the veteran should be 
scheduled for VA audiology and 
ear examination(s) by appropriate 
medical specialist(s) to 
determine the current severity of 
his service-connected bilateral 
hearing loss.  All indicated 
tests and studies should be 
performed and all clinical 
findings reported in detail.

5.	Thereafter, the RO/AMC should 
readjudicate the veteran's claims 
as to whether new and material 
evidence was received to reopen 
the veteran's claims for service 
connection for left leg and eye 
disorders and for an initial 
compensable rating for bilateral 
hearing loss.  If the benefits 
sought on appeal remain denied, 
the veteran and his 
representative should be provided 
with a supplemental statement of 
the case (SSOC).  The SSOC should 
contain notice of all relevant 
actions taken on the claim, to 
include a summary of the evidence 
and applicable law and 
regulations considered pertinent 
to the issue currently on appeal 
since the October 2005 statement 
of the case and the June 2006 
SSOC.  An appropriate period of 
time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


